Citation Nr: 0120986	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  92-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 
1979 and from May 1981 to May 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case was before the Board previously in June 1993 when 
it was remanded for development of a claim regarding the 
appellant's service-connected rheumatic heart disease.  That 
claim was adjudicated by the Board in September 1996.

This case was before the Board again in September 1996 when 
it was remanded to obtain VA medical records and service 
medical records and to have a VA examination of the appellant 
conducted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant is claiming entitlement to service connection 
for sinusitis.  The Board notes that the appellant has two 
separate and distinct periods of active service, the first 
being from June 1976 to June 1979, and the second being from 
May 1981 to May 1983.  She asserts that she incurred a sinus 
disorder during her first period of active service.

The Board notes that there is a distinct lack of service 
medical records in the appellant's claims file.  
Specifically, there are numerous replies from the National 
Personnel Records Center (NPRC) which indicate that the 
appellant's records are not on file.  Prior to the Board's 
last remand, none of the replies had provided any sort of 
narrative response as to why the appellant's service medical 
records are not on file.  No medical records from the 
appellant's first period of active service have been 
obtained; only a few medical records relating to her second 
period of active service have been obtained.  The appellant 
was "medically retired" from the Army in 1983 due to her 
service-connected heart disorder.  The Board wonders if 
because of the appellant's status as a medical disability 
retiree that her military records are being kept in a 
depository which is atypical of those that would normally be 
searched.  The Board also notes that it appears from the 
record that after the appellant's first and second periods of 
active duty, the appellant's spouse remained on active duty.  
Therefore, it is also possible that, as the records of a 
dependent of an active service member, the appellant's 
service medical records were treated differently.  In 
response to the Board's September 1996 remand, the RO 
contacted the NPRC.  The NPRC responded that no additional 
medical records were on file.  The NPRC explained only that 
the appellant filed a claim at the time of her separation 
from service.  More troublesome, however, is that there was 
also an erroneous "correction" made to the service dates 
for the appellant provided by the RO.  NPRC indicated that 
the appellant was inducted into service in March 1971 and 
separated from service in April 1991-quite remarkable and 
most unlikely because the appellant was medically discharged 
from service in May 1983.  Therefore, the Board is not at all 
confident in the brief explanation of the unavailability of 
the appellant's records that accompanied this blatant error.  
Further, it does not appear that the RO contacted the 
Department of the Army as directed by the Board in September 
1996.  See Stegall v. West, 11 Vet. App. 268 (1998).  This is 
particularly troubling because an April 1983 letter from the 
Director of Patient Administration at Walter Reed Medical 
Center indicates that there was difficulty at that time in 
locating the appellant's service medical records.

In any event, another attempt should be made to retrieve 
complete copies of the appellant's service medical records 
from the appropriate records depository including both NPRC 
and the Department of the Army.  The RO should also request a 
narrative response to negative search results from the 
depositories to enlighten VA as to the reasons that a veteran 
who served on active duty no earlier than 1976 has missing 
records.  The RO should clarify that the request is being 
repeated because of an absence of records, rather than a mere 
lack of records, from the appellant's first period of 
service.  Perhaps, such a clarification will encourage a more 
detailed explanation.  VA has a heightened obligation to 
search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

Although the RO did ask the appellant to supply any records 
that she may have, the appellant responded in June 1997 that 
she did not have "any other documents to submit . . . ."  
However, when the appellant was contacted by her 
representative by telephone in March 2001, she stated that 
she had additional service medical records in Puerto Rico.  
This echoes the appellant's prior responses.  She initially 
stated that she had no records relating to her claimed sinus 
disorder.  However, at a later point in time she did produce 
two entrance examination reports from 1980 and 1981 that 
referenced a sinus abnormality.  The Board also finds this 
remarkable production of a select few service medical records 
as interesting to say the least.  It leads the Board to 
question whether the reason that the appellant's service 
medical records are not on record with any government record 
depository is because the appellant herself has them in her 
possession.

In her June 1997 statement, indicating that she had no 
further records to submit, the appellant stated that VA had 
"ALL the evidence" needed to make a decision and that 
everything thing was "in BLACK AND WHITE."  However, the 
Board notes that the current record shows only that the 
appellant had sinusitis prior to her second period of active 
duty.  The record contains no objective evidence that the 
appellant had sinusitis during her first period of active 
duty or that sinusitis increased in severity during her 
second period of service.

At a June 15, 1990 hearing at the RO, the appellant testified 
that she was informed in 1980, when attempting to reenlist in 
service, that her sinuses were in a chronic state.  She 
stated that she was "surprised" by this diagnosis because 
she had "never had headaches or anything like that" and 
that she "[did not] know [that she] had such a condition."  
She did add that she had been treated for a swollen left eye 
in 1977 in Fort Bliss, Texas and that x-ray examination had 
showed "some sinus."  However, as a statement by a lay 
person, the appellant's assertion, even without considering 
its vagueness and the apparent contradiction it represents to 
her other testimony, is insufficient to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
("[T]he connection between what a physician said and a 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.").

In order to establish service connection for sinusitis, the 
record must show that either the appellant developed chronic 
sinusitis during her first period of active duty or that the 
sinusitis, which clearly preexisted her second period of 
active duty, increased in severity during that second period 
of service.  It is to the appellant's advantage to cooperate 
in the Board's efforts to develop that evidence and, in this 
regard to submit any and all relevant evidence that she may 
have.

The Board notes that the appellant's representative also 
argues that the RO failed to comply with the Board's prior 
remand because the report of the December 1997 VA nose, 
sinus, larynx, and pharynx examination fails to mention that 
the examiner reviewed the appellant's claims folder prior to 
the examination.  However, the purpose of that examination 
was to determine whether the appellant currently has 
sinusitis.  Because the examiner diagnosed the appellant with 
chronic left maxillary sinusitis, the Board does not believe 
that a second examination is necessary in spite of the 
possible failure to comply with the prior remand.

While the Board regrets the delay involved in remanding this 
case, particularly in view of the prior remand by the Board 
in September 1996, under the circumstances discussed above, 
we feel that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the United States Court 
of Veterans Appeals.  To ensure that VA has met any duty to 
assist the claimant that it may have in developing the facts 
pertinent to the claim the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.

2.  The RO should make another attempt to 
secure complete copies of the appellant's 
service medical records that may exist 
pertaining to both her periods of active 
service, from June 1976 to June 1979 and 
from May 1981 to May 1983, from the 
service department or the appropriate 
depository of records.  Specifically, the 
RO should contact both the Department of 
the Army and the National Personnel 
Records Center (NPRC).  The information 
request should specify that the appellant 
was retired from the Army on medical 
disability and that the appellant's 
spouse continued on active duty after 
both of the appellant's periods of active 
duty and ask that a special search be 
conducted in an effort to locate and 
retrieve any service medical records 
available.  The request should also ask 
for a narrative response to negative 
search results to explain, if possible, 
why the appellant's records are 
unavailable in view of the paucity of 
records provided to VA previously 
particularly the absence of records from 
the appellant's first period of service.

The NPRC should tailor its search in order 
to make it as logical, efficient, and 
productive as possible.  All efforts 
should be clearly documented in the claims 
folder.

3.  The appellant should again be asked 
to provide copies of all of the service 
medical records that she has in her 
possession or, if not in her actual 
possession, to which she has access that 
is unavailable to the RO (such as in 
storage for her in Puerto Rico).  If she 
does not have any service medical 
records, she should state that clearly 
and unambiguously.  Similarly, the 
appellant should be asked whether she has 
copies of any medical records reflecting 
treatment by the VA or a private 
physician for sinusitis between June 1979 
and May 1981.  She should provide copies 
of any such records.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


